                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

LINDSAY O’BRIEN QUARRIE,

        Plaintiff,

v.                                                                Civ. No. 17‐350 MV/GBW

STEPHEN WELLS, et al.,

        Defendants.


                ORDER GRANTING IN PART AND DENYING IN PART
                 DEFENDANTS’ MOTION TO COMPEL DISCOVERY

        THIS MATTER comes before the Court on Defendants’ Motion to Compel

Discovery. Doc. 236. Having reviewed the motion and the parties’ briefing (docs. 250,

263), the Court will GRANT IN PART and DENY IN PART Defendants’ request to

compel Plaintiff’s discovery responses.


        I.      BACKGROUND

        On November 6, 2019, Defendants served their First Set of Interrogatories and

Requests for Production on Plaintiff. Doc. 236 at 2. Plaintiff responded on December 6,

2019, answering some requests and objecting to others.1 Id. On January 16, 2020,

Plaintiff supplemented his responses, again raising a number of objections. Docs. 236‐1,




1Neither party has provided a copy of Plaintiff’s initial discovery responses to the Court. The Court will
therefore assume that all of Plaintiff’s later‐raised objections were also adequately raised at that time.
236‐2. This supplementation prompted Defendants, on January 27, 2020, to notify

Plaintiff via email that they believed his responses to be incomplete. Doc. 236‐3.

       Plaintiff again supplemented his discovery responses on January 30, 2020,

reprising many—if not all—of his previous objections. Doc. 236‐4. Defendants filed the

instant motion to compel on January 31, 2020. Doc. 236. They ask the Court to compel

responses to the following individual discovery requests: Interrogatories No. 1(f), 1(i),

1(j), 1(k), 1(l), and 3, and Requests for Production No. 2 and 7. See generally id. Plaintiff

maintains both his objections and his opposition. See doc. 250. The motion is now

before the Court.


       II.    STANDARD OF REVIEW

       The Federal Rules of Civil Procedure provide the following general standard of

discoverability:

       Parties may obtain discovery regarding any nonprivileged matter that is
       relevant to any party’s claim or defense and proportional to the needs of
       the case, considering the importance of the issues at stake in the action, the
       amount in controversy, the parties’ relative access to relevant information,
       the parties’ resources, the importance of the discovery in resolving the
       issues, and whether the burden or expense of the proposed discovery
       outweighs its likely benefit.

Fed. R. Civ. P. 26(b)(1). Evidence is relevant if it has any tendency to make a material

fact more or less probable. Fed. R. Evid. 401. Information “need not be admissible in

evidence to be discoverable,” Fed R. Civ. P. 26(b)(1), and discovery rules “are to be

accorded a broad and liberal treatment,” Herbert v. Lando, 441 U.S. 153, 177 (1979).

                                              2
However, “Rule 26 vests the trial judge with broad discretion to tailor discovery

narrowly.” Murphy v. Deloitte & Touche Group Ins. Plan, 619 F.3d 1151, 1163 (10th Cir.

2010) (quoting Crawford‐El v. Britton, 523 U.S. 574, 598 (1998)).

       Where one party improperly fails to respond to another party’s discovery

requests, the requesting party may move to compel disclosure and for appropriate

sanctions. Fed. R. Civ. P. 37(a)(3)(A). “[A]n evasive or incomplete disclosure, answer,

or response must be treated as a failure to disclose, answer, or respond.” Fed. R. Civ. P.

37(a)(4).


       III.   ANALYSIS

   A. Residential Addresses—Interrogatory No. 1(f)

        Several of the disputed discovery requests are contained in Defendants’

Interrogatory No. 1, which requests a variety of biographical information. Defendants’

Interrogatory No. 1(f) requests all of Plaintiff’s “residence addresses” for the past ten

years and the dates during which Plaintiff lived at each residence. Doc. 236‐1 at 2.

       In his Supplemented Objections and Answers, Plaintiff objected that

Interrogatory No. 1 as a whole was “not relevant, not reasonably calculated to lead to

the discovery of admissible evidence, and not based on the particularized needs of the

case,” as well as being “an invasion of Plaintiff’s personal privacy.” Id. He alleged that

Interrogatory No. 1(f) in particular was “duplicative and a waste of Plaintiff’s time to

prepare an answer since Defendants have had Plaintiff’s address on file for the past 15

                                              3
years since 2005.” Id. at 3. In his Second Supplementation, Plaintiff repeated his

objection that Interrogatory No. 1(f) was duplicative and a waste of time. Doc. 236‐4 at

2. However, he added the following response: “Plaintiff has permanently resided only

at 609 Neel Street, Socorro, NM 87801 since February 2005. Nothing else has any

relevance to the instant case.” Id.

       At least some of the dispute between Plaintiff and Defendants appears to arise

from confusion about the term “residence addresses.” In his response to the motion,

Plaintiff purports to cite Black’s Law Dictionary for the proposition that a “residence” is

“a fixed and permanent abode or dwelling‐place for the time being, as

contradistinguished from a mere temporary locality of existence.” Doc. 250 at 4. It is

unclear which, if any, edition of Black’s Law Dictionary Plaintiff actually cites. The

same language can, however, be found in an 1891 Supreme Court opinion. See Barney v.

Oelrichs, 138 U.S. 529, 533 (1891) (defining residence as “a fixed and permanent abode or

dwelling place for the time being, as contradistinguished from a mere temporary

locality of existence”). The same opinion explains that a residence need not be

absolutely permanent, but rather must be for “some continuance of time”—for example,

“for business or other purposes.” Id. at 534–35 (quotations and citations omitted).

       More recent legal precedent elaborates on this definition and clarifies the

distinction between “domicile” and “residence.” See Miss. Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“’Domicile’ is not necessarily synonymous with


                                             4
‘residence,’ and one can reside in one place but be domiciled in another.”) (citations

omitted). While one’s “domicile” comprehends an “intent to remain there,” id. (citing

Texas v. Florida, 306 U.S. 398, 424 (1939)), one’s “residence” is simply “[t]he place where

one actually lives,” Didon v. Castillo, 838 F.3d 313, 324 (3d Cir. 2016) (quoting Residence,

BLACK’S LAW DICTIONARY (10th ed. 2014)). One’s domicile and one’s residence need not,

therefore, be the same. Holyfield, 490 U.S. at 48. Unlike with domicile, it is possible to

have more than one residence simultaneously. See, e.g., Grange Prop. & Cas. Ins. Co. v.

Smith, 2019 WL 3997151, at *4 (N.D. Ga. Aug. 23, 2019) (unpublished) (quoting

Residence, BLACK’S LAW DICTIONARY (9th ed. 2009)); Guynn v. Blatt, Hasenmiller, Liebsker

& Moore, LLC, 2018 U.S. Dist. LEXIS 43032, at *12 (S.D. Ind. Mar. 14, 2018) (unpublished)

(quoting Residence, BLACK’S LAW DICTIONARY (4th ed. 1968)). Therefore, the fact that

Plaintiff’s Socorro address is his “permanent” residence, and may perhaps be his

domicile, is not dispositive of whether he has resided at other addresses in the past ten

years.

         In order to avert further confusion and disagreement over the sufficiency of

Plaintiff’s discovery response, the Court will adopt the following definition with respect

to Interrogatory No. 1(f):

         A residence is a place where a person lives and conducts the daily affairs
         of life, though not necessarily exclusively or permanently. A person may
         have several residences at once. A residence is contrasted with a domicile,
         which is a principal residence, the place where a person is considered
         exclusively and permanently to be a domiciliary[.]


                                              5
Residence, BOUVIER LAW DICTIONARY (Desk ed. 2012). This definition is consistent with

the rather common‐sense view, espoused by the United States Supreme Court and

many others, that one’s residence is where one lives. See, e.g., Monasky v. Taglieri, 140 S.

Ct. 719, 726 (2020) (citing BLACK’S LAW DICTIONARY (5th ed. 1979)) (“A child ‘resides’

where she lives.”).

       With this definitional question settled, the Court turns to Plaintiff’s objections.

First, the Court finds it is not a legally cognizable objection to a party’s interrogatory

that the question has already been answered elsewhere, or that the opposing party

already knows the answer. The Federal Rules require responding parties to answer

interrogatories “separately and fully in writing under oath.” Fed. R. Civ. P. 33(b)(3).

Responses by reference to another document, or—as in this case—to alleged prior

knowledge, are therefore insufficient. See, e.g., Yazzie v. Law Offices of Farrell & Seldin,

2010 WL 11450784, at *2 (D.N.M. Oct. 1, 2010) (unpublished) (citing Pilling v. Gen.

Motors Corp., 45 F.R.D. 366, 369 (D. Utah 1968)) (“While a party may incorporate by

reference prior answers to interrogatories to avoid duplication, it may not do so by

referring to documents outside the answers.”); Pham v. Hartford Fire Ins. Co., 193 F.R.D.

659, 663 (D. Colo. 2000); Starlight Int’l Inc. v. Herlihy, 186 F.R.D. 626, 640 (D. Kan. 1999).

Plaintiff’s objection that Interrogatory No. 1(f) is “duplicative and a waste of Plaintiff’s

time,” doc. 236‐1 at 3, is therefore overruled.




                                               6
          Plaintiff’s remaining objections involve the relevance, proportionality, and

private nature of this information. In his briefing, Plaintiff also raised concerns about

the burden imposed by the request, alleging that “to try and list every such address

over the last ten (10) years is unduly oppressive.”2 Doc. 250 at 4. However, information

about a party’s places of residence during an appropriately limited period of time is

generally relevant, and imposes an exceptionally minimal burden on the party from

whom the information is sought. See, e.g., Wilson v. Wal‐Mart Stores, Inc., 2008 WL

11379987, at *1–2 (D. Kan. Jan. 28, 2008) (unpublished) (compelling response to an

interrogatory that asked for all addresses at which plaintiff resided for the past ten

years).

          Although Defendants do not explain the relevance of Plaintiff’s residential

addresses in very specific terms, they argue that the information is broadly relevant to

Plaintiff’s damages. See doc. 236 at 3. The Court agrees. Plaintiff’s addresses of

residence are sufficiently related to his financial status and employment history to be

plausibly relevant to his claimed damages. Relevance in the discovery context is

broadly construed, see Herbert, 441 U.S. at 177, and a discovery request “should be

allowed unless it is clear that the information sought can have no possible bearing on

the claim or defense of a party,” Sheldon v. Vermonty, 204 F.R.D. 679, 689 (D. Kan. 2002)




2The Court notes, merely in passing, that this statement appears to convey a recognition that Plaintiff’s
Socorro address is not his only “residence address” of the past ten years.

                                                     7
(internal quotation and citation omitted). The Court therefore finds that information

about Plaintiff’s residential addresses is sufficiently relevant to be discoverable.

       The question only remains whether the request, though relevant, should be

denied because the information sought is either privileged or disproportionate to the

needs of the case. Plaintiff has not argued that the information sought is privileged, and

the Court hereby overrules his unsubstantiated objection that the request is “an

invasion of Plaintiff’s personal privacy,” doc. 236‐1 at 2. Plaintiff has offered no legal

support for the proposition that a party’s residential address is confidential, and this

Court is aware of none. Indeed, as Plaintiff points out, at least one residential address

of his is “on file” with Defendants and contained in “every filing by Plaintiff.” Id. at 3.

       As for Plaintiff’s argument that the request is unduly burdensome and

disproportionate to the needs of the case, the Court cannot agree. Drawing up a list of

his residential addresses for the past ten years should impose at most a minimal burden

on Plaintiff. Given the nominal labor and lack of expense involved in providing a

complete response, both the request and its temporal scope appear facially reasonable

and proportional to the needs of the case. Indeed, Plaintiff himself has frequently

argued that events more than ten years past are relevant to this litigation. See, e.g., doc.

193 at 9, 18 (requesting information about NMT’s African American students during the

past fifty years). Any objections grounded in proportionality and burden are,

accordingly, overruled.


                                              8
       For these reasons, Defendants’ motion to compel will be GRANTED with respect

to Interrogatory No. 1(f). Plaintiff is ordered to provide a complete list of his addresses

of residence, in conformity with the definition of “residence” provided above, for the

past ten years, along with the dates lived at each address.

   B. Family Information—Interrogatories No. 1(i), 1(j), 1(k), 1(l)

       The remainder of the disputed subparts in Defendants’ Interrogatory No. 1 ask

Plaintiff to provide the following information:

       i.     The name and present address of any present spouse and/or past
              spouses;
       j.     The date of each marriage and city and state where married;
       k.     The date and manner of termination of each past marriage;
       l.     The name, birth date, current age and current address of any
              children[.]

Doc. 236‐1 at 2.

       Plaintiff asserts in both his supplemental responses and his briefing that the

requested information is not relevant to the litigation and an invasion of Plaintiff’s

privacy. Doc. 236‐1 at 2–3; doc. 236‐4 at 3; doc. 250 at 4. Defendants argue that the

information is “relevant to Plaintiff’s damages, sources of income, and expenses” and

that they are “entitled to know whether his alleged inability to find a job, or any

additional purported damages (which he claims include emotional distress damages)

have been caused by other factors in his personal life.” Doc. 236 at 6.

       While there may exist some marginal possibility of relevance in Plaintiff’s

detailed marital history and the personal information of his children, these requests

                                             9
come perilously close to a “speculative fishing expedition,” Murphy, 619 F.3d at 1163, on

the part of Defendants. Defendants can provide no concrete, plausible reason why

Plaintiff’s alleged damages may result from his family relationships. To adopt

Defendants’ line of reasoning would be to allow virtually unlimited discovery into any

plaintiff’s personal life, purely on the basis that such discovery might conceivably

uncover some alternate cause for his damages. In addition to its doubtful relevance, the

information requested in subparts (i)–(l) is somewhat more personal and sensitive in

nature than the residence information requested in subpart (f), as it concerns not only

Plaintiff but his family members as well.

       The scope of discovery is broad, but it is not all‐encompassing. This Court will

not compel the discovery of Plaintiff’s personal family information in a suit for racial

discrimination without some clearly demonstrated relevance to the litigation at hand.

See Coleman v. Starbucks, 2015 WL 2449585, at *5 (M.D. Fla. May 22, 2015) (unpublished)

(disallowing a similar discovery request and noting that “[t]he Court fails to see what

relevance Plaintiff’s marital history has to this lawsuit alleging racial discrimination and

retaliation in employment”). Defendants are entitled to inquire into Plaintiff’s present

marital status, but no more.

       As each of the subparts of Interrogatory No. 1 proceed beyond this simple yes or

no question (i.e., whether Plaintiff is married), the Court will DENY the motion to

compel in its entirety as to Interrogatories Nos. 1(i)–(l). Should Defendants so choose,


                                             10
they may direct a future interrogatory to Plaintiff asking whether or not he is presently

married.

   C. Employment History—Interrogatory No. 3 and Request for Production No. 2

       Interrogatory No. 3 and Request for Production (“RFP”) No. 2 both concern

Plaintiff’s employment history. Interrogatory No. 3 requests the names and addresses

of each of Plaintiff’s employers over the past ten years, as well as the dates employed,

address and telephone number, full name, approximate salary, and the type of work

performed for each employer. Doc. 236‐1 at 4. RFP No. 2 asks Plaintiff to fill out and

return an attached employment records release authorization. Doc. 236‐2 at 2.

       To both requests, Plaintiff objected as follows:

           [T]his extra request is overly broad and unduly burdensome and
       unnecessary since this information was previously provided to
       Defendants in Plaintiff’s Financial Expert Witness Testimony. Mitigation
       is clearly shown in the certified IRS transcripts provided to Defendants.
       Plaintiff has demonstrated and provided more than sufficient evidence to
       show that he mitigated his financial damages whenever possible.
           Furthermore, due to the nature of Plaintiff’s work and research, the
       policies of the companies that he has worked for do not allow any such
       contact or disclosures.

Doc. 236‐1 at 4; doc. 236‐2 at 2. Plaintiff additionally responded, in his Second

Supplementation:

       Any employment that precedes June 28, 2016, which was the first time
       that year that Plaintiff reapplied for admission to the PhD program at
       NMT, has no relevance to the instant case, since Plaintiff is not suing for
       damages based on the loss of employment prior to his June 28, 2016
       reapplication for admission to NMT.


                                             11
Doc. 236‐4 at 3. Finally, in his briefing, Plaintiff stated: “Plaintiff provided his

employment history to Defendants through a supplemental response. Plaintiff is

principally an independent contractor and to the extent he has contracts for

independent work, he is not ‘employed’ in the nature of the questions propounded[.]”

Doc. 250 at 4.

       The Court is unpersuaded by any of Plaintiff’s arguments or objections. To begin

with, Plaintiff’s employment history has clear relevance to his claims. Plaintiff has

alleged, inter alia, “loss of employment” and “loss of income” as damages resulting from

NMT’s denial of his reapplication. See doc. 150 at ¶ 95. Defendants are therefore

entitled to discover information tending to establish whether or not Plaintiff suffered

such damages. The Court also rejects Plaintiff’s argument that his employment prior to

June 28, 2016, the date of his reapplication to NMT’s PhD program, is irrelevant. Even

if Plaintiff is not suing for damages based on a loss of employment prior to that date, a

comparison of Plaintiff’s employment and income before and after that date has

obvious relevance to the assessment of his damages. Defendants also cite more

particularized reasons for seeking information about Plaintiff’s employment history,

such as their need to investigate Plaintiff’s assertion that he worked as a professor of

engineering subsequent to his rejection from NMT’s PhD program. See doc. 236 at 7.

Finally, although Defendants have not specifically raised this point, Plaintiff’s prior

employment history could well be relevant to NMT’s evaluation of his application for


                                              12
readmission. In short, contrary to Plaintiff’s assertions, mitigation of damages is not the

only purpose for which information about his employment and income may be

relevant.

       Plaintiff also objected that “the policies of the companies that he has worked for

do not allow any such contact or disclosures.” Doc. 236‐1 at 4; doc. 236‐2 at 2. Generally

speaking, however, information that is merely confidential (as opposed to privileged) is

discoverable so long as it is relevant and proportional to the needs of the case. See Fed.

R. Civ. P. 26(b)(1) (“parties may obtain discovery regarding any nonprivileged matter

that is relevant . . . and proportional . . .”) (emphasis added). As one court explained:

       It is well settled that confidentiality does not act as a bar to discovery and
       is not grounds to withhold documents or information from discovery. “A
       concern for protecting confidentiality does not equate to privilege.” While
       a confidentiality objection may be appropriate when a party seeks a
       protective order limiting the parties’ use or disclosure of confidential
       information, it is generally not a valid objection to withholding discovery
       altogether.

Benney v. Midwest Health, Inc., 2018 WL 6042591, at *5 (D. Kan. Nov. 19, 2018) (quoting

High Point SARL v. Spring Nextel Corp., 2011 WL 4008009, at *1 (D. Kan. Sept. 9, 2011)).

Of course, particularly in cases where a third party’s sensitive information is requested,

the court may consider the privacy interests at stake in determining whether the

discovery is proportional to the needs of the case. See Regan‐Touhy v. Walgreen Co., 526

F.3d 641, 648–49 (10th Cir. 2008).




                                             13
       Plaintiff has not alleged that the information sought by Interrogatory No. 3 and

RFP No. 2 is privileged, nor that it implicates the privacy interests of anyone but

himself. By filing suit in this Court and alleging damages connected with a loss of

employment and income, Plaintiff has put his employment history at issue and cannot

expect that it will remain confidential. If Plaintiff believes that the specialized nature of

his former work necessitates a protective order limiting its use or disclosure, he may so

move the Court—though that motion should be accompanied by a full explanation for

the need, not a vague assertion of confidentiality.

       Lastly, Plaintiff asserts that the requested information has already been provided

in the testimony of his financial expert witness. Doc. 236‐1 at 4; doc. 236‐2 at 2. The

Court finds that this response is insufficient to answer either request. Interrogatories

must be answered “separately and fully in writing under oath,” Fed. R. Civ. P. 33(b)(3),

without reference to outside documentation. Therefore, Plaintiff has not provided a

satisfactory answer to Interrogatory No. 3. As for RFP No. 2, while requests for

production may sometimes be answered by reference to an already‐provided

document, the expert witness testimony referenced by Plaintiff is surely not a signed

and completed copy of the release authorization attached to Defendants’ request. In

consequence, this reference is also unresponsive to RFP No. 2.

       The Court therefore overrules Plaintiff’s objections and GRANTS Defendants’

motion with respect to Interrogatory No. 3 and RFP No. 2. Plaintiff shall provide full


                                             14
and complete answers to each request. To the extent that he has worked as an

“independent contractor,” doc. 250 at 4, he should answer as much and provide the

requested information with respect to that period of employment.

    D. Tax Information—Request for Production No. 7

        RFP No. 7 asked Plaintiff to produce copies of his business and personal income

tax returns for the tax years 2011 through 2019. Doc. 236‐2 at 3. In his first set of

supplemented responses, Plaintiff did not object to RFP No. 7 on any substantive

grounds, but stated that the requested documents had already been produced. Id. In

his Second Supplementation, Plaintiff argued once again that employment and income

preceding June 28, 2016, was irrelevant to the litigation. Doc. 236‐4 at 5.

        The Court rejects Plaintiff’s relevance objection for substantially the same reasons

explained in the previous section.3 Plaintiff’s income prior to the date of reapplication

to NMT is broadly relevant to his claimed damages resulting from loss of income, and

the Court will allow any discovery requests seeking that information that are

reasonable in scope and do not implicate privileged information.

        The only issue remaining, therefore, is whether Plaintiff has already sufficiently

answered RFP No. 7. In his briefing, Plaintiff relies on

        the disclosure he has made to Defendants via his financial expert witness
        testimony including detailed IRS Transcripts of his Employer and Income


3Because the objection is overruled, the Court need not consider whether the objection was waived by
Plaintiff’s failure to raise it in his first supplementation. See doc. 236‐2 at 3 (objecting only on the basis that
“[t]he relevant information has already been provided”).

                                                        15
       over the period that was provided with all relevant information to
       establish his income and financial losses for the relevant period of time
       that Plaintiff is requesting compensation.

Doc. 250 at 4–5.

       Defendants are not satisfied with Plaintiff’s production of these “detailed IRS

Transcripts” in response to their request for “income tax returns.” First, they note that

the documents date back only to 2012, not to 2011 as requested. Second, they argue that

the documents are not responsive to the request because “the attachments to the

expert’s report are merely wage and income transcripts which are not itemized and do

not provide information sufficient to determine whether Plaintiff has disclosed all of his

income.” Doc. 236 at 8.

       The Court agrees that Plaintiff has not provided a satisfactory response to RFP

No. 7. Defendants’ request is clear and specific: they seek Plaintiff’s personal and

business income tax returns from the tax years of 2011 to 2019. Plaintiff must produce

documentation of the requested kind—i.e., income tax returns—and he must do so for

each requested year, including 2011. Defendants’ motion is therefore GRANTED with

respect to RFP No. 7.


       IV.    CONCLUSION

       For the reasons explained above, Defendants’ Motion to Compel Discovery (doc.

236) is GRANTED IN PART and DENIED IN PART.




                                            16
       The motion is GRANTED with respect to Interrogatory No. 1(f), Interrogatory

No. 3, RFP No. 2, and RFP No. 3. Plaintiff is ORDERED to provide complete responses

to these requests no later than April 10, 2020.

       The motion is DENIED with respect to Interrogatories No. 1(i), 1(j), 1(k), and 1(l),

and Plaintiff need provide no further response to these requests.

       In their motion, Defendants also requested an award of attorney’s fees and costs

pursuant to Fed. R. Civ. P. 37. Because their motion is granted only in part and the

Court has ruled in Plaintiff’s favor on approximately half of the disputed discovery

requests, the Court finds it appropriate for each party to bear its own costs. The request

for attorney’s fees and costs is therefore DENIED.

       IT IS SO ORDERED.




                                                  _____________________________________
                                                  GREGORY B. WORMUTH
                                                  UNITED STATES MAGISTRATE JUDGE




                                            17
